Citation Nr: 0614062	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  01-07 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left fifth metatarsal, currently rated as 10 
percent disabling.

2.  Entitlement to an increased initial rating for a 
postoperative scar of the left shoulder, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a postoperative 
scar of the left shoulder, and denied an increased rating for 
the veteran's service-connected residuals of a fractured left 
fifth metatarsal.  In February 2002, the Board granted 
service connection for the postoperative scar and denied the 
claim for an increased rating.  The veteran appealed the 
decision denying the increased rating to the U.S. Court of 
Appeals for Veterans Claims.  Pursuant to a joint motion, in 
an October 2002 Order, the Court vacated the decision denying 
an increased rating and remanded the claim to the Board for 
readjudication in accordance with the Joint Motion for 
Remand.  

By a February 2002 rating decision, the RO granted 
noncompensable service connection for the postoperative scar 
of the left shoulder, and by a May 2005 rating decision, 
increased the disability rating for the postoperative scar 
from 0 to 10 percent.  As the rating assigned is less than 
the maximum available rating, the issue remains on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board 
remanded the claim for an increased rating for the service-
connected residuals of a fractured left fifth metatarsal to 
the RO in January 2004 for an additional examination of the 
veteran and readjudication of the claim for an increased 
rating.  The claim now returns to the Board for appellate 
consideration.

The issue of entitlement to an increased initial rating for a 
postoperative scar of the left shoulder is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the veteran when further action is required on 
his part.


FINDINGS OF FACT

1.  The veteran's status post fracture of the fifth 
metatarsal of the left foot is manifested by subjective 
complaints of constant pain and tenderness.  There is no 
objective evidence of effusion, redness, heat, edema, or 
tenderness over the left fifth metatarsal.  X-ray examination 
demonstrates a healed fracture of the left fifth metatarsal 
in good position and alignment.  These manifestations produce 
no more than moderate disability of the left foot.

2.  X-ray examination of the left foot also shows multiple 
foreign metal bodies secondary to a nonservice-connected 
gunshot wound through the mid-tarsus with most of the foreign 
bodies lodged in plantar aspect of the left foot.  Motion of 
the foot is painful, but is limited to the mid-foot plantar 
aspect, and is related to the residuals of the nonservice-
connected gunshot wound, but not to the residuals of the 
fractured left fifth metatarsal.  

3.  The evidence does not show that the veteran's service-
connected residuals of a fractured left fifth metatarsal have 
contributed to the overall disability of the left foot, nor 
has the service-connected disability been shown to impair 
function of the left foot in any way.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a fractured left fifth metatarsal have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 
(DC) 5284 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2005).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2005).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2005).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 (2005) should only be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2005).  For VA 
purposes, normal dorsiflexion and plantar flexion of the 
ankle is from 0 to 20 degrees, and from 0 to 45 degrees, 
respectively.  38 C.F.R. § 4.71a, Plate II (2005).  Normal 
inversion of the foot is from 0 to 30 degrees, and normal 
eversion is from 0 to 20 degrees.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2005).  
For the purpose of rating disability from arthritis, multiple 
involvements of the interphalangeal, metatarsal, and tarsal 
joints of the lower extremities are considered a group of 
minor joints.  38 C.F.R. § 4.45.

The veteran's left foot disability has been rated 10 percent 
disabling for residuals of a fractured left fifth metatarsal, 
since December 1998.  He seeks a higher rating.  The Board 
therefore turns to the appropriate criteria.

As an initial matter, the Board notes that the veteran's left 
foot has not been shown to be characterized by flatfoot, weak 
foot, claw foot, hallux valgus, hallux rigidus, hammer toes, 
or malunion or nonunion of the tarsal or metatarsal bones, as 
evidenced by X-ray examination in July 2004.  Additionally, 
there is no X-ray evidence of arthritis involving the left 
fifth metatarsal, the portion of the foot involving the 
residuals of an injury for which the veteran is service-
connected, nor have the residuals of the fractured left fifth 
metatarsal been shown to have contributed to arthritis 
elsewhere in the left foot.  Accordingly, the diagnostic 
codes pertaining to these disabilities are not applicable in 
the instant case.  See 38 C.F.R. § 4.71a, DCs 5003, 5010, 
5276, 5277, 5278, 5280, 5281, 5282, 5283 (2005).  Other 
applicable diagnostic codes include DC 5279 (metatarsalgia).  
However, the maximum schedular rating under this code is 10 
percent.  As the veteran is already in receipt of a 10 
percent rating, DC 5279 cannot serve as a basis for an 
increased rating in this particular case.  The Board thus 
turns to the remaining applicable diagnostic code, DC 5284.

The veteran's left foot disability has been rated 10 percent 
disabling under DC 5284 (other foot injuries).  Moderate 
residuals of other foot injuries warrant a 10 percent rating.  
A 20 percent rating requires moderately severe residuals.  A 
30 percent rating requires severe residuals.  38 C.F.R. 
§ 4.71a, DC 5284.  The words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2005).  It should 
also be noted that use of terminology such as "severe" by 
VA examiners and others, although an element to be considered 
by the Board, is not dispositive of an issue.  

VA treatment records dated from February 2000 to August 2000 
show that the veteran intermittently complained of bilateral 
foot pain.  An April 2000 treatment record shows that the 
veteran complained of left foot pain and intermittent 
swelling.  Objective examination of his lower extremities 
revealed no edema or visible swelling.  Musculoskeletal 
examination showed no atrophy or asymmetry.

The veteran underwent VA examination in November 2000.  At 
the time of the examination, the veteran's claims file was 
not available for review.  The veteran reported experiencing 
constant aching pain in his feet, bilaterally, in addition to 
frequent stiffness, swelling, and a burning sensation in his 
feet.  The pain persisted regardless of whether he was 
standing, walking, or at rest, although the pain was greater 
with walking.  His feet tired easily, and the pain reportedly 
interfered with the veteran's normal daily activities.  He 
denied flareups of his pain.  He stated that he did not use 
crutches, braces, or a cane to assist in ambulation as a 
result of his service-connected left foot disability.  The 
veteran reported that he had last worked three to four months 
prior to the date of the examination, and that he had stopped 
working in part due to his bilateral foot pain.  Physical 
examination of the left foot revealed a foot normal in 
appearance with mild swelling of the fifth toe.  There was 
tenderness to firm pressure over the fifth toe.  The veteran 
was unable to wiggle his toes, and weakness was noted in the 
foot.  There was no evidence of edema, hammer toe, high arch, 
claw foot, or skin or vascular changes.  The veteran was 
noted to ambulate with a limp, and primarily placed his 
weight on his nonservice-connected right foot.  He was unable 
to rise on his toes or his heels.  X-ray evidence of the foot 
revealed moderate degenerative joint disease of the first 
metatarsophalangeal (MTP) joint, and deformity of the third 
metatarsal bone consistent with old fractures.  Additionally, 
shrapnel fragments in the plantar aspect of the second, 
third, and fourth metatarsal bone bases and soft tissue were 
visible.  The diagnosis was post-traumatic arthritis of the 
left foot metatarsals that was moderate in severity.

The veteran again underwent VA examination in July 2004.  His 
claims folder was reviewed prior to the examination.  During 
the examination, the veteran reported a history of sustaining 
a gunshot wound to the left foot prior to entering service.  
He additionally reported a history of having had surgery on 
his left great toe in 1990 for hallux rigidus.  This surgery, 
incidentally, was performed by the July 2004 VA examiner.  
The veteran complained that his left foot pain caused him to 
favor his left foot, and to limp, as a result.  The veteran 
also complained of a popping sensation in his left ankle that 
prohibited him from running.  He stated that he was able to 
walk for only five to ten minutes before pain in his left 
foot caused him to have to stop walking.  The pain was 
reportedly constant in nature and was made worse by walking, 
standing, turning in bed, and periods of inclement weather.  
The veteran used an orthopedic insert in his shoe, but 
otherwise required no assistive devices for ambulation.  He 
reported that he was currently intermittently employed in 
part-time jobs because of his inability to stand and walk for 
prolonged periods of time.  

Physical examination revealed that the veteran ambulated with 
a marked limp.  For relief of pain, the veteran reported that 
he walked on the outer aspect of his left foot.  This 
statement was supported by unusual wear on the left shoe.  
There was tenderness to palpation of the plantar aspect of 
the mid-arch area of the left foot.  There was no tenderness 
over the left fifth metatarsal, and no evidence of redness, 
heat, or edema.  Similarly, there was no evidence of plantar 
callosities, skin or vascular changes, or hammertoe, flat 
foot, high arch, or claw foot deformities.  

Range of motion testing of the left foot revealed 5 degrees 
dorsiflexion, where 10 degrees is normal, and 40 degrees of 
plantar flexion, where 45 degrees is normal.  Inversion was 
30 degrees, where normal is 30 degrees, and inversion was 20 
degrees, where normal is 20 degrees.  Motion of the foot was 
painful, but this was noted to be limited to the mid-foot 
plantar aspect.  Subtalar range of motion was not restricted, 
nor was it associated with pain.  With regard to the 
veteran's reporting of a feeling of instability in the left 
foot, the examiner stated that this was due to the fact that 
the veteran avoided placing pressure in the mid-arch due to 
discomfort in that area.  The examiner noted that there was 
significant additional loss of motion due to pain, fatigue, 
weakness, and lack of endurance.

X-ray examination of the left foot revealed multiple metal 
foreign bodies secondary to a gunshot wound through the mid-
tarsus, with most of the foreign bodies lodged in the plantar 
aspect of the left foot.  This was associated with joint 
disruption secondary to this trauma.  X-ray examination also 
revealed a well-healed fracture of the left fifth metatarsal 
in overall good position and alignment, and status-post 
Keller procedure of the left great toe.  The diagnosis was 
status post fracture of the left fifth metatarsal, healed, 
and status post gunshot wound to the left foot.

With regard to the veteran's present level of service-
connected disability, the examiner stated:

The only left foot pathology that can 
be attributed to the veteran's military 
service is the fracture of the left 
fifth metatarsal.  This condition, 
however, contributes no disability, nor 
does it impair function of the left 
foot in any way.  All of the disability 
noted in the examination is, in my 
opinion, secondary to a pre-existing 
gunshot wound which is unrelated to his 
military service and was not affected 
by or aggravated by his service-
connected injury.  This opinion is 
based on the patient not having any 
findings or complaints in the area of 
the service-connected injury, with all 
the findings and complaints limited to 
the region of the nonservice-connected 
pre-existing gunshot wound.

Based upon the evidence of record, the Board finds that the 
veteran's service-connected residuals of a fractured left 
fifth metatarsal produce a foot disability no more than 
moderate in degree.  The November 2000 examiner concluded 
that the veteran's foot disability was moderate in degree, 
based upon the presence of degenerative arthritis.  However, 
this arthritis is present only with respect to the MTP joint 
and the third metatarsal bone.  There is no evidence of 
arthritis in the left fifth metatarsal, the portion of the 
foot involving the residuals of an injury for which the 
veteran is service-connected.  Thus, the veteran is not 
entitled to an increased rating on this basis.  Additionally, 
on examination in July 2004, the examiner specifically found 
that the veteran's current left foot complaints and 
associated disability were solely related to the residuals of 
a pre-service gunshot wound, as all current findings and 
complaints were limited to the region of the nonservice-
connected pre-existing gunshot wound.  There was no evidence 
that the veteran's service-connected disability contributed 
to any disability of the left foot.  The Board thus concludes 
that the disability resulting from the veteran's service-
connected residuals of a fractured left fifth metatarsal is 
no more than moderate in degree.

In considering the provisions of DeLuca v. Brown, the Board 
notes that the July 2004 examiner found evidence of 
significant additional loss of motion due to pain, fatigue, 
weakness, and lack of endurance.  However, this was 
determined to be solely due to the residuals of the veteran's 
pre-existing gunshot wound.  As subtalar range of motion was 
not restricted, nor associated with pain, the Board finds 
that even if the veteran does experience flare-up of his 
right fifth metatarsal disability, it is unlikely, and there 
is no evidence which suggests, that, on repetitive use, the 
veteran's service-connected disability would be restricted 
such that the requirement for an increased rating would be 
met.  Therefore, even considering the effects of pain on use, 
there is no probative evidence that the service-connected 
disability causes such limitation that the requirements for 
an increased rating are met.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered the veteran's allegations that the 
VA examiners in this case have been confusing his right foot 
for his left, particularly in that it was his right foot, and 
not his left that sustained a gunshot wound prior to his 
entry into service.  The Board, however, does not consider 
this allegation to be credible, as X-ray evidence as early as 
September 1982 demonstrates the presence of shrapnel in both 
feet.  The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected disability, 
however, according to the results of the VA examinations, as 
compared to the rating criteria, an increased rating may not 
be granted. 

As the preponderance of the evidence is against the claim for 
an increased rating, the "benefit-of-the-doubt" rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2004; rating 
decisions in February 2001, and November 2005; a statement of 
the case in June 2001; and supplemental statements of the 
case in August 2004, and May 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir. Apr. 5, 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, No. 
01-1917, __ Vet. App. __, 2006 WL 519755 (Vet. App. Mar. 3, 
2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in January 2006.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

	
ORDER

An increased rating for residuals of a fractured left fifth 
metatarsal is denied.


REMAND

Additional development is necessary prior to further 
disposition of the claim for an increased initial rating for 
a postoperative scar of the left shoulder.

The veteran underwent VA examination of his postoperative 
left shoulder scar in March 2005.  Physical examination 
revealed a slightly elevated 10 by 1-centimeter in length 
excoriated scar that was moderately painful to the touch, and 
rough in texture.  There was adherence to the underlying 
tissue.  There was no evidence of instability, ulceration, or 
skin breakdown of the scarred area.  At the time of 
examination, the scar was red, in addition to being quite 
inflamed and excoriated.  The veteran reported a history of 
the scar being extremely pruritic.  The examiner noted that 
the joint on which the scar was located was extremely limited 
in motion.  She was unable to discern, however, whether the 
limitation of motion was related to the scar or the a recent 
re-injury of the left shoulder, as the veteran was unable to 
tolerate any manipulation of his left shoulder.

Based upon the results of the March 2005 examination, the RO 
increased the veteran's disability rating for the scar from 0 
to 10 percent disabling, effective August 2000.  The veteran 
asserted that a higher rating was warranted.

The veteran again underwent VA examination in May 2005.  
Physical examination revealed a surgical scar, but the 
examiner noted that she was unable to measure the scar 
because the veteran was unable to pull off his shirt.  The 
examiner was able to see the top of the scar, and the veteran 
reported that the scar went from the top of the left shoulder 
joint all the way around to his back.  The part of the scar 
that the examiner was able to see was hypopigmented and flat, 
and very tender to the touch.  There was no evidence of 
erythema or edema.  The examiner was unable to determine the 
range of motion of the left shoulder due to complaints of 
severe pain.  

The Board finds that the examinations in this case are 
inadequate, as the reports of examination do not contain all 
of the information necessary to accurately determine the 
current level of severity of disability associated with the 
postoperative left shoulder scar.  Specifically, the 
examiners in March and May 2005 were unable to gauge the 
veteran's range of motion of his left shoulder due to severe 
pain.  As a result, the Board does not have before it 
information pertinent to rating the veteran's scar; that is, 
whether the scar itself limits the veteran's range of motion 
in his left shoulder.  See 38 C.F.R. § 4.118 7801-05 (2002); 
38 C.F.R. § 4.118 7801-05 (2005).  Accordingly, the claim 
must be remanded for an additional examination in which the 
extent to which scar itself restricts the range of motion of 
the left shoulder may be evaluated.  On remand, this 
limitation should be determined, and, if possible, quantified 
as minimal, moderate, or marked.  Given that the criteria 
governing the evaluation of skin disorders, such as scars, 
were amended during the pendency of this appeal, the 
veteran's symptomatology should be evaluated in terms 
pertinent to the rating criteria that were in effect when the 
veteran filed his appeal, as well as the rating criteria as 
amended during the pendency of the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA skin 
examination to determine the severity 
of his service-connected left shoulder 
scar.  The claims folder must be made 
available to the examiner for review.  
Clinical findings should be elicited so 
that both the old and new rating 
criteria may be applied.  See 38 C.F.R. 
§ 4.118, DCs 7801, 7804, 7805 (2002); 
38 C.F.R. § 4.118, DCs 7801, 7804, 7805 
(2005).  In particular, the examiner 
should address limitation of motion of 
the shoulder due to the service-
connected scar, and, if possible, 
classify such limitation of motion as 
minimal, moderate, or marked.  The 
examiner should also provide the range 
of motion of the shoulder in degrees.  
The rationale for all opinions should 
be explained in detail.  

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
an increased initial rating for the 
service-connected left shoulder scar.  
If the action remains adverse to the 
veteran, provide the veteran and any 
representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to this Board for the 
purpose of appellate disposition, if in 
order.  The Board intimates no opinion 
as to the ultimate outcome of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


